EXECUTION VERSION
















HOLDINGS GUARANTEE AND PLEDGE AGREEMENT
dated and effective as of
August 30, 2019
between
QUESO HOLDINGS INC.,
as Holdings
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Agent



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

SECTION 1.01.
Credit Agreement    1

SECTION 1.02.
Other Defined Terms    1

ARTICLE II GUARANTEE
5

SECTION 2.01.
The Guarantee    5

ARTICLE III PLEDGE OF EQUITY INTERESTS
7

SECTION 3.01.
Pledge    7

SECTION 3.02.
Delivery of Pledged Collateral    8

SECTION 3.03.
Representations and Warranties    8

SECTION 3.04.
Covenants    9

SECTION 3.05.
Registration in Nominee Name; Denominations    10

SECTION 3.06.
Financing Statements    10

SECTION 3.07.
[Reserved]    11

SECTION 3.08.
Voting Rights; Dividends and Interest, Etc.    11

SECTION 3.09.
Powers Coupled with an Interest    12

ARTICLE IV [RESERVED]
13

ARTICLE V REMEDIES
13

SECTION 5.01.
Remedies Upon Default    13

SECTION 5.02.
Application of Proceeds    14

SECTION 5.03.
Securities Act, Etc.    15

ARTICLE VI MISCELLANEOUS
15

SECTION 6.01.
Notices    15

SECTION 6.02.
Security Interest Absolute    16

SECTION 6.03.
Limitation by Law    16

SECTION 6.04.
Binding Effect; Several Agreement    16

SECTION 6.05.
Successors and Assigns    16

SECTION 6.06.
Agent’s Fees and Expenses    16

SECTION 6.07.
Agent Appointed Attorney-in-Fact    17

SECTION 6.08.
GOVERNING LAW    18

SECTION 6.09.
Waivers; Amendment; Extension of Time    18

SECTION 6.10.
WAIVER OF JURY TRIAL    19

SECTION 6.11.
Severability    19

SECTION 6.12.
Counterparts    19

SECTION 6.13.
Headings    19

SECTION 6.14.
Jurisdiction; Consent to Service of Process    19

SECTION 6.15.
Termination or Release    20

SECTION 6.16.
Subject to Any Applicable Intercreditor Agreement    21

SECTION 6.17.
Other First Lien Obligations    21

SECTION 6.18.
Person Serving as Agent    21

SECTION 6.19.
General Authority of the Agent    23



Schedules
Schedule I
Description of Pledged Borrower Stock



Exhibits
Exhibit I    Form of Other First Lien Secured Party Consent



This HOLDINGS GUARANTEE AND PLEDGE AGREEMENT, dated and effective as of August
30, 2019, is between QUESO HOLDINGS INC., a Delaware corporation (together with
its successors and assigns, “Holdings”), and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as collateral agent (together with its successors and permitted assigns
in such capacity, the “Agent”) for the benefit of the Secured Parties (as
defined below).
W I T N E S S E T H :
WHEREAS, pursuant to the First Lien Credit Agreement, dated as of the date
hereof (as may be amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, CEC Entertainment,
Inc., a Kansas corporation (together with its successors and assigns, the
“Borrower”), the Lenders party thereto from time to time and Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent (together with its successors and
assigns in such capacity, the “Credit Agreement Agent”), and the other parties
thereto, the Lenders and the Issuing Banks have agreed to extend credit to the
Borrower upon the terms and subject to the conditions set forth therein,
including the execution and delivery of this Agreement;
WHEREAS, Holdings is the legal and beneficial owner of the Pledged Collateral
(as hereinafter defined) issued by the Borrower and will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement; and
WHEREAS, Holdings is willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit under the Credit
Agreement and to induce the holders of any Other First Lien Obligations to make
extensions of credit under the applicable Other First Lien Agreements, as
applicable.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
referred to herein that are defined in the New York UCC (as defined herein) and
not defined in this Agreement or the Credit Agreement have the meanings
specified in Article 9 of the New York UCC. The term “instrument” shall have the
meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agent” has the meaning assigned to such term in the introductory paragraph of
this Agreement.
“Agreement” means this Holdings Guarantee and Pledge Agreement, as may be
amended, restated, supplemented, waived or otherwise modified from time to time.
“Authorized Representative” means (i) the Credit Agreement Agent with respect to
the Credit Agreement Secured Obligations and (ii) with respect to any Series of
Other First Lien Obligations, the duly authorized representative of the Other
First Lien Secured Parties of such Series designated as “Authorized
Representative” for such Other First Lien Secured Parties in the Other First
Lien Agreement for such Series (or, in the absence of such designation, the
administrative agent or trustee appointed for such Series under such Other First
Lien Agreement).
“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.
“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.
“Credit Agreement Agent” has the meaning assigned to such term in the recitals
of this Agreement.
“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First Lien Agreement.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.
“First Lien Intercreditor Agreement” means a “Permitted Pari Passu Intercreditor
Agreement” as defined in the Credit Agreement (as may be amended, restated,
supplemented or otherwise modified from time to time).
“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.
“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Intercreditor Agreement” means a First Lien Intercreditor Agreement (upon and
during the effectiveness thereof) or a “Permitted Junior Intercreditor
Agreement” as defined in the Credit Agreement (upon and during the effectiveness
thereof), and any other intercreditor agreement (upon and during the
effectiveness thereof) entered into in compliance with the Credit Agreement, the
Loan Documents and each Other First Lien Agreement, as the case may be.
“Loan Documents” means (a) the Credit Agreement, (b) all Other First Lien
Agreements, (c) the Security Documents and (d) for purposes of Section 5.02 and
Section 6.06 only, the First Lien Intercreditor Agreement (upon and during the
effectiveness thereof).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Other First Lien Agreement” means any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument, pursuant to
which any Loan Party has or will incur Other First Lien Obligations; provided
that, in each case, the Indebtedness thereunder has been designated as Other
First Lien Obligations pursuant to and in accordance with Section 6.17.
“Other First Lien Obligations” means (a) the due and punctual payment by any
Loan Party of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable as a claim
in such proceeding) on Indebtedness under any Other First Lien Agreement, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of such Loan
Party to any Secured Party under any Other First Lien Agreement and any Security
Document in respect of obligations governed by any Other First Lien Agreement,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable as a claim in such proceeding),
(b) the due and punctual performance of all other obligations of such Loan Party
under or pursuant to any Other First Lien Agreement and any Security Document in
respect of obligations governed by any Other First Lien Agreement and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to any Other First Lien Agreement and any Security
Document in respect of obligations governed by any Other First Lien Agreement.
Notwithstanding the foregoing, for all purposes of the Loan Documents and any
Other First Lien Agreements, any Guarantee of, or grant of a Lien to secure, any
obligations in respect of a Hedging Agreement by a Loan Party shall not include
any Excluded Swap Obligations.
“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto.
“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit I to this Agreement (or such other form as shall be reasonably
acceptable to the Collateral Agent) executed by the Authorized Representative of
any holders of Other First Lien Obligations pursuant to Section 6.17.
“Permitted Liens” means Liens that are not prohibited by the Credit Agreement or
any Other First Lien Agreement.
“Pledged Borrower Stock” has the meaning assigned to such term in Section 3.01.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Prior Agent” has the meaning assigned to such term in Section 6.18.
“Requirement of Law” means, as to any person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.
“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations, or any of the foregoing.
Notwithstanding the foregoing, for all purposes of the Loan Documents and any
Other First Lien Agreements, any Guarantee of, or grant of a Lien to secure, any
obligations in respect of a Hedging Agreement by a Loan Party shall not include
any Excluded Swap Obligations.
“Secured Parties” means the persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.
“Security Documents” has the meaning assigned to such term in the Credit
Agreement and any analogous term in any Other First Lien Agreement (but, with
respect to the Secured Obligations of any Series, the term Security Documents
shall not include any document which by its terms is solely for the benefit of
the holders of one or more other Series of Secured Obligations and not such
Series of Secured Obligations).
“Series” means (a) with respect to any Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such) and (ii) each group of
Other First Lien Secured Parties that become subject to this Agreement and the
First Lien Intercreditor Agreement after the date hereof, which are to be
represented hereunder by a common Authorized Representative (in its capacity as
such for such Other First Lien Secured Parties), each of which shall constitute
a separate Series of Secured Parties for purposes of this Agreement and (b) with
respect to any Secured Obligations, each of (i) the Credit Agreement Secured
Obligations and (ii) each group of Other First Lien Obligations incurred
pursuant to any Other First Lien Agreement, which are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First Lien Obligations), each of which shall constitute a separate
Series of Secured Obligations for purposes of this Agreement.
“Specified Excluded Collateral” means, solely with respect to any Series of
Other First Lien Obligations, any asset that is not intended to be collateral
with respect to such Series pursuant to the terms of the Other First Lien
Agreement (or related Security Documents) governing such Series (including the
Regulation S-X Excluded Collateral (as defined in, and to the extent applicable
to such Series in accordance with the last paragraph of Section 2.01 of, the
Collateral Agreement referenced in the Credit Agreement)).
“Successor Agent” has the meaning assigned to such term in Section 6.18.
“Termination Date” means the “Termination Date” as defined in the Credit
Agreement.
ARTICLE II    

Guarantee
SECTION 2.01.    The Guarantee.
(a)    Guarantee of Secured Obligations. Subject to the limitations set forth in
clauses (g) and (h) of this Section 2.01, Holdings unconditionally guarantees to
the Agent, jointly and severally with the other Guarantors, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of the
Secured Obligations (such guaranteed obligations of Holdings, the “Guaranteed
Obligations”) for the benefit of the Secured Parties. Holdings further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligation. Holdings waives presentment to, demand of payment from and protest
to the Borrower or any other Loan Party of any of the Guaranteed Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
(b)    Guarantee of Payment. Holdings further agrees that its guarantee
hereunder constitutes a guarantee of payment when due (whether at stated
maturity, by acceleration or otherwise) and not of collection, and waives any
right to require that any resort be had by the Agent or any other Secured Party
to any security held for the payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Agent or any other
Secured Party in favor of the Borrower or any other person.
(c)    No Limitations. Except for termination or release of Holdings’
obligations hereunder as expressly provided for in Section 6.15 and subject to
the limitations set forth in clauses (g) and (h) of this Section 2.01, the
obligations of Holdings hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise (other than defense of payment or performance). Without
limiting the generality of the foregoing, the obligations of Holdings hereunder,
to the fullest extent permitted by applicable law, shall not be discharged or
impaired or otherwise affected by: (i) the failure of the Agent or any other
Secured Party to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement; (iii) the
failure to perfect any security interest in, or the exchange, substitution,
release or any impairment of, any security held by the Agent or any other
Secured Party for the Guaranteed Obligations; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (vi) any
illegality, lack of validity or enforceability of any Guaranteed Obligation;
(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (viii) the
existence of any claim, set-off or other rights that Holdings may have at any
time against the Borrower, the Agent, or any other corporation or person,
whether in connection herewith or any unrelated transactions; provided, that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim; and (ix) any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Agent that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower or any other Loan Party or any
other guarantor or surety (other than defense of payment or performance).
Holdings expressly authorizes the Agent, on behalf of the Secured Parties, to
take and hold security for the payment and performance of the Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations, all without affecting the obligations of Holdings
hereunder.
To the fullest extent permitted by applicable law, Holdings waives any defense
based on or arising out of any defense of any other Guarantor or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Guarantor,
other than the payment in full in cash in immediately available funds of all the
Guaranteed Obligations. The Agent may, at its election, foreclose on any
security held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to it against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of Holdings hereunder, except to the extent
the Guaranteed Obligations have been paid in full in cash in immediately
available funds. To the fullest extent permitted by applicable law, Holdings
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of Holdings against any
other Guarantor, as the case may be, or any security.
(d)    Reinstatement. Notwithstanding the provisions of Section 6.15, Holdings
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored or returned
by the Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any other
Loan Party or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(e)    Agreement To Pay. In furtherance of the foregoing and not in limitation
of any other right that the Agent or any other Secured Party has at law or in
equity against Holdings by virtue hereof, but subject to the limitations set
forth in clauses (g) and (h) of this Section 2.01, upon the failure of the
Borrower or any other Loan Party to pay any Guaranteed Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, Holdings hereby promises to and will forthwith pay, or
cause to be paid, to the Agent for distribution to the applicable Secured Party
in cash in immediately available funds the amount of such unpaid Guaranteed
Obligation.
(f)    Information. Holdings assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that Holdings assumes and incurs hereunder, and agrees that neither the
Agent nor any other Secured Party will have any duty to advise Holdings of
information known to it or any of them regarding such circumstances or risks.
(g)    Maximum Liability. Holdings, and by its acceptance of this Agreement, the
Agent and each Secured Party, hereby confirm that it is the intention of all
such persons that this Agreement and the Guaranteed Obligations not constitute a
fraudulent transfer or conveyance for purposes of the U.S. Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Guaranteed Obligations. To effectuate the
foregoing intention, the Agent, the Secured Parties and Holdings hereby
irrevocably agree that the Guaranteed Obligations at any time shall be limited
to the maximum amount as will result in the Guaranteed Obligations not
constituting a fraudulent transfer or conveyance.
(h)    Limited Recourse. Notwithstanding anything herein or in the Credit
Agreement, any other Loan Document or any Other First Lien Agreement to the
contrary, the Guaranteed Obligations are limited recourse obligations payable
solely from the Pledged Collateral pledged by Holdings hereunder and, following
realization of the Pledged Collateral pledged by Holdings (whether through sale,
foreclosure or otherwise) and the application thereof in accordance with this
Agreement, such Guaranteed Obligations shall be extinguished and shall not
revive.
ARTICLE III    

Pledge of Equity Interests
SECTION 3.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, Holdings hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of Holdings’ right, title and interest in, to and under:
(a)    the Equity Interests of the Borrower directly owned by Holdings (which
such Equity Interests as of the Closing Date shall be listed on Schedule I) and
any certificates representing all such Equity Interests (collectively, the
“Pledged Borrower Stock”);
(b)    subject to Section 3.08, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged
Borrower Stock;
(c)    subject to Section 3.08, all rights and privileges of Holdings with
respect to the Pledged Borrower Stock and other property referred to in clause
(b) above; and
(d)    all Proceeds of any of the foregoing (the items referred to in clauses
(a) through this clause (d) being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any
Excluded Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
SECTION 3.02.    Delivery of Pledged Collateral.
(a)    Holdings agrees promptly to deliver or cause to be delivered to the
Agent, for the benefit of the Secured Parties, any and all Pledged Securities.
(b)    Upon delivery to the Agent (i) any Pledged Securities required to be
delivered pursuant to the foregoing paragraph (a) of this Section 3.02 shall be
accompanied by stock powers, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Agent and by such other instruments and
documents as the Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied to the extent necessary to perfect the
security interest in or allow realization on the Pledged Collateral by proper
instruments of assignment duly executed by Holdings and such other instruments
or documents as the Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule I (or a supplement to Schedule I,
as applicable) and made a part hereof; provided, that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Collateral. Each schedule so delivered shall be deemed to supplement any prior
schedules so delivered.
SECTION 3.03.    Representations and Warranties. Holdings represents and
warrants to the Agent, for the benefit of the Secured Parties:
(a)    the Pledged Borrower Stock listed on Schedule I (as such Schedule may be
updated from time to time) constitutes all of the issued and outstanding Equity
Interests of the Borrower issued to Holdings;
(b)    the Pledged Borrower Stock has been duly and validly authorized and
issued and are fully paid;
(c)    Holdings is the direct record and beneficial owner of, and has good title
to, the Pledged Borrower Stock listed on Schedule I (as such Schedule may be
updated from time to time) owned by Holdings, free of any and all Liens except
Permitted Liens; and
(d)    other than as set forth in the Credit Agreement or the schedules thereto
or in any Other First Lien Agreement, and except for restrictions and
limitations imposed by the Loan Documents and any Other First Lien Agreement
then in effect or securities laws generally or otherwise not prohibited by the
Loan Documents and any Other First Lien Agreement then in effect, the Pledged
Borrower Stock is and will continue to be freely transferable and assignable,
and none of the Pledged Borrower Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter, by-law, memorandum of
association or articles of association provisions or contractual restriction of
any nature that might prohibit, impair, delay or otherwise affect the pledge of
the Pledged Collateral hereunder, the Disposition thereof pursuant hereto or the
exercise by the Agent of rights and remedies hereunder other than under
applicable Requirements of Law;
(e)    Holdings has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the Credit Agreement or the schedules thereto
or in the other Loan Documents, as of the Closing Date, no consent or approval
of any Governmental Authority, any securities exchange or any other person was
or is necessary to the validity of the pledge effected hereby (other than such
as have been obtained and are in full force and effect);
(g)    by virtue of the execution and delivery by Holdings of this Agreement,
when the Pledged Securities are delivered to the Agent, for the benefit of the
Secured Parties, in accordance with this Agreement, and a Uniform Commercial
Code financing statement naming the Agent as the secured party and covering the
Pledged Collateral is filed in the appropriate filing office, the Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in such Pledged Collateral, subject only to
Permitted Liens, as security for the payment of the Guaranteed Obligations, to
the extent such perfection is governed by the Uniform Commercial Code.
SECTION 3.04.    Covenants. Holdings covenants and agrees with the Agent and the
Secured Parties, that, from and after the date of this Agreement until the date
of its termination pursuant to Section 6.15(a):
(a)    Holdings agrees to furnish to the Agent prompt written notice of any
change in (i) its organization name, (ii) its identity or type of organization,
(iii) its organizational identification number or (iv) its jurisdiction of
organization. Holdings agrees not to effect or permit any such change unless all
filings have been made, or will have been made within the time period required
by the Credit Agreement, under the Uniform Commercial Code that are required in
order for the Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Pledged Collateral in
which a security interest may be perfected by such filing, for the benefit of
the Secured Parties.
(b)    Holdings agrees it will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, and will not Dispose of any other Pledged
Collateral, in each case other than pursuant to a transaction not prohibited by
any Loan Document and any Other First Lien Agreement then in effect and other
than Permitted Liens.
(c)    Subject to the rights of Holdings under the Loan Documents and each Other
First Lien Agreement then in effect to Dispose of Pledged Collateral, Holdings
shall, at its own expense, use commercially reasonable efforts to defend its
title to the Pledged Collateral against all persons and to defend the security
interest of the Agent, for the benefit of the Secured Parties, in the Pledged
Collateral and the priority thereof against any Lien that is not a Permitted
Lien.
(d)    Holdings agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Agent’s security interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement and the
granting of the security interest and the filing of any financing statements or
other documents in connection herewith or therewith.
SECTION 3.05.    Registration in Nominee Name; Denominations. The Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of Holdings, endorsed or
assigned in blank or in favor of the Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Following the occurrence and during the
continuance of an Event of Default, Holdings will promptly give to the Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of Holdings. If an Event of Default
shall have occurred and be continuing, the Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
Holdings shall use its commercially reasonable efforts to cause the Borrower to
comply with a request by the Agent, pursuant to this Section 3.05, to exchange
certificates representing Pledged Securities of the Borrower for certificates of
smaller or larger denominations.


SECTION 3.06.    Financing Statements. Holdings hereby irrevocably authorizes
the Agent at any time and from time to time to file in any relevant jurisdiction
any initial financing statements with respect to the Pledged Collateral or any
part thereof and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (i) if required,
whether Holdings is an organization, the type of organization and any
organizational identification number issued to Holdings to the extent required
and (ii) a description of collateral that describes such property in any other
manner as the Agent may reasonably determine is necessary or advisable to ensure
the perfection of the security interest in the Pledged Collateral.
SECTION 3.07.    [Reserved].
SECTION 3.08.    Voting Rights; Dividends and Interest, Etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Agent shall have given written notice to Holdings of the
Agent’s intention to exercise its rights hereunder:
(i)    Holdings shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and each Other First Lien Agreement then in effect; provided
that, except as not prohibited by the Credit Agreement, any other Loan Documents
and each Other First Lien Agreement then in effect, such rights and powers shall
not be exercised in any manner that could be reasonably likely to materially and
adversely affect the rights and remedies of the Agent or any other Secured Party
under this Agreement, the Credit Agreement, any other Loan Documents or any
Other First Lien Agreement or the ability of the Secured Parties to exercise the
same.
(ii)    The Agent shall promptly execute and deliver to Holdings, or cause to be
executed and delivered to Holdings, all such proxies, powers of attorney and
other instruments as Holdings may reasonably request for the purpose of enabling
Holdings to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.
(iii)    Holdings shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, any other Loan Documents and each Other First Lien Agreement then in
effect and applicable laws; provided that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Borrower Stock,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the Borrower, received in exchange for Pledged
Borrower Stock or any part thereof, or in redemption thereof or as a result of
any merger, consolidation, acquisition or other exchange of assets to which the
Borrower may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by Holdings, shall be promptly delivered to the
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default and
upon written notice by the Agent to Holdings of the Agent’s intention to
exercise its rights hereunder, all rights of Holdings to receive dividends,
interest, principal or other distributions with respect to the Pledged
Securities that Holdings is authorized to receive pursuant to paragraph (a) of
this Section 3.08 shall cease, and all such rights shall thereupon become
vested, for the benefit of the Secured Parties, in the Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided that, notwithstanding the
occurrence and continuation of an Event of Default, Holdings may continue to
receive dividends and distributions made pursuant to subclause (i), subclause
(iii),  subclause (v) and subclause (vi) of Section 6.06(b) of the Credit
Agreement. All dividends, interest, principal or other distributions received by
Holdings contrary to the provisions of this Section 3.08 shall not be commingled
by Holdings with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Agent, for
the benefit of the Secured Parties, and shall be forthwith delivered to the
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Agent). Any and all money
and other property paid over to or received by the Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Agent in an account to
be established by the Agent upon receipt of such money or other property and
shall be applied in accordance with the provisions of Section 5.02. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Agent a certificate to that effect, the Agent shall promptly repay to
Holdings (without interest) all dividends, interest, principal or other
distributions that Holdings would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(iii) of this Section 3.08 and that remain in such
account.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to Holdings of the Agent’s intention to
exercise its rights hereunder, all rights of Holdings to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.08, and the obligations of the Agent under
paragraph (a)(ii) of this Section 3.08, shall cease, and all such rights shall
thereupon become vested in the Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit Holdings to exercise such rights. After all Events of Default
have been cured or waived and the Borrower has delivered to the Agent a
certificate to that effect, all rights of Holdings to exercise the voting and/or
other consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.08 shall continue and all such rights shall
no longer be vested in the Agent for the benefit of the Secured Parties, and the
obligations of the Agent under paragraph (a)(ii) of this Section 3.08 shall be
reinstated.
(d)    Any notice given by the Agent to Holdings suspending Holdings’ rights
under paragraph (a)(i) of this Section 3.08 may be given by telephone if
promptly confirmed in writing and such notice may suspend the rights of Holdings
under paragraph (a)(i) or paragraph (a)(iii) of this Section 3.08 in part
without suspending all such rights (as specified by the Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
SECTION 3.09.    Powers Coupled with an Interest. All authorizations and
agencies herein contained with respect to the Pledged Collateral are irrevocable
and powers coupled with an interest.
ARTICLE IV    

[Reserved]
ARTICLE V    

Remedies
SECTION 5.01.    Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement and
applicable Requirements of Law, the Agent may take any action specified in this
Section 5.01. If an Event of Default shall occur and be continuing and the
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC or applicable law.
Without limiting the generality of the foregoing, the Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Holdings, the Borrower, or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Pledged Collateral, or any part thereof, and/or may forthwith sell, assign, give
option or options to purchase or otherwise Dispose of and deliver the Pledged
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange or broker’s board or office of the Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. To the extent prior notice is required
under applicable law, the Agent shall give Holdings 10 Business Days’ written
notice (which Holdings agrees is reasonable notice within the meaning of
Section 9‑611 of the New York UCC or its equivalent in other jurisdictions) of
the Agent’s intention to make any Disposition of Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale, in the case of a private sale, shall state the time after which the sale
is to be made and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Pledged Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Agent may fix and state in the notice (if any) of such sale. At any such
sale, the Pledged Collateral, or the portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Agent may (in its sole and
absolute discretion) determine. The Agent shall not be obligated to make any
sale of any Pledged Collateral if it shall determine not to do so, regardless of
the fact that notice of sale of such Pledged Collateral shall have been given.
The Agent or any Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Pledged Collateral so sold, free of any
right or equity of redemption in Holdings, which right or equity is hereby
waived or released. As an alternative to exercising the power of sale herein
conferred upon it, the Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Pledged Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
SECTION 5.02.    Application of Proceeds. The Agent shall, subject to any
applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Pledged Collateral realized through the
exercise by the Agent of its remedies hereunder, as well as any Pledged
Collateral consisting of cash at any time when remedies are being exercised
hereunder, as follows:
FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document, any Other First Lien Agreement or any
of the Guaranteed Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Agent hereunder or under any other Loan Document or any Other First Lien
Agreement on behalf of Holdings, any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document or any Other First Lien Agreement, and other fees, indemnities and
other amounts owing or reimbursable to the Agent under any Loan Document or any
Other First Lien Agreement in its capacity as such;
SECOND, to the payment in full of the Guaranteed Obligations secured by such
Pledged Collateral (the amounts so applied to be distributed among the Series of
Secured Obligations pro rata based on the respective amounts of such Secured
Obligations owed to the applicable Secured Parties in respect of each Series on
the date of any such distribution (or in accordance with such other method of
distribution as may be set forth in any applicable Intercreditor Agreement),
with (x) the portion thereof distributed to the Credit Agreement Secured Parties
to be further distributed in accordance with the order of priority set forth in
Section 7.02 of the Credit Agreement and (y) the portion thereof distributed to
the Secured Parties of any other Series to be further distributed in accordance
with the applicable provisions of the Other First Lien Agreements governing such
Series); and
THIRD, to Holdings, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;
provided, that in no event shall the proceeds of any collection or sale of any
Specified Excluded Collateral be applied to the relevant Series of Other First
Lien Obligations that is not secured by such Specified Excluded Collateral.
The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon the
request of the Agent prior to any distribution under this Section 5.02, each
Authorized Representative shall provide to the Agent certificates, in form and
substance reasonably satisfactory to the Agent, setting forth the respective
amounts referred to in this Section 5.02 that each applicable Secured Party or
its Authorized Representative believes it is entitled to receive, and the Agent
shall be fully entitled to rely on such certificates. Upon any sale of Pledged
Collateral by the Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Pledged Collateral so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Agent or such officer or be answerable in
any way for the misapplication thereof.
SECTION 5.03.    Securities Act, Etc. In view of the position of Holdings in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act, or any similar
federal statute hereafter enacted analogous in purpose or effect (such Act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any Disposition of the Pledged
Collateral permitted hereunder. Holdings understands that compliance with the
Federal Securities Laws might very strictly limit the course of conduct of the
Agent if the Agent were to attempt to Dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could Dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Agent in any attempt to Dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Holdings acknowledges and agrees that in light of such
restrictions and limitations, the Agent, subject to any applicable Intercreditor
Agreement, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Holdings acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral at a price that the Agent, subject to any applicable
Intercreditor Agreement, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Agent sells.
ARTICLE VI    

Miscellaneous
SECTION 6.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect), and all
notices to any holder of obligations under any Other First Lien Agreement shall
be given at its address set forth in the Other First Lien Secured Party Consent
or in the First Lien Intercreditor Agreement (upon and during the effectiveness
thereof), in each case of the foregoing, as such address may be changed by
written notice to the Agent and Holdings.
SECTION 6.02.    Security Interest Absolute. To the extent permitted by
applicable law and subject to clauses (g) and (h) of Section 2.01, all rights of
the Agent hereunder, the security interest in the Pledged Collateral and all
obligations of Holdings hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any other agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Holdings in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).
SECTION 6.03.    Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable Requirement of Law, and all the provisions of
this Agreement are intended to be subject to all applicable Requirements of Law
that may be controlling and to be limited to the extent necessary so that they
shall not render this Agreement invalid, unenforceable, in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable Requirement of Law.
SECTION 6.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Pledged Collateral (and
any such assignment or transfer shall be void) except as not prohibited by this
Agreement or the Credit Agreement or any Other First Lien Agreement. This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released in accordance
with Section 6.09 or 6.15, as applicable.
SECTION 6.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Holdings or the Agent that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.
SECTION 6.06.    Agent’s Fees and Expenses.
(a)    The parties hereto agree that the Agent shall be entitled to
reimbursement of its expenses incurred hereunder by Holdings, and the Agent and
other Indemnitees shall be indemnified by Holdings, in each case of this clause
(a), mutatis mutandis, as provided in Section 9.05 of the Credit Agreement and
the equivalent provision of any Other First Lien Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents. The
provisions of this Section 6.06 shall remain operative and in full force and
effect regardless of the termination of this Agreement, any other Loan Document
or any Other First Lien Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, any
other Loan Document or any Other First Lien Agreement, or any investigation made
by or on behalf of the Agent or any other Secured Party. All amounts due under
this Section 6.06 shall be payable within fifteen days (or such longer period as
the Agent may agree in its sole and absolute discretion) of written demand
therefor, accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(c)    The agreements in this Section 6.06 shall survive the resignation of the
Agent and the termination of this Agreement.
SECTION 6.07.    Agent Appointed Attorney-in-Fact. Subject to the Intercreditor
Agreements, Holdings hereby appoints the Agent the attorney-in-fact of Holdings
for the purpose of carrying out the provisions of this Agreement and, upon the
occurrence and during the continuance of an Event of Default, taking any action
and executing any instrument that the Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, subject to
any applicable Requirements of Law and any applicable Intercreditor Agreement,
the Agent shall have the right, upon the occurrence and during the continuance
of an Event of Default, with full power of substitution either in the Agent’s
name or in the name of Holdings, (a) to receive, endorse, assign or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Pledged Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Pledged Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Pledged Collateral; (d) to sign the name of
Holdings on any invoice or bill of lading relating to any of the Pledged
Collateral; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Pledged Collateral or to
enforce any rights in respect of any Pledged Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Pledged Collateral; and (g) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Pledged Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Agent were the absolute owner of the Pledged Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Agent, or to present or
file any claim or notice, or to take any action with respect to the Pledged
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to Holdings for
any act or failure to act hereunder, except for their own or their Related
Parties’ gross negligence, bad faith or willful misconduct. For the avoidance of
doubt, Section 4.03 of any First Lien Intercreditor Agreement entered into after
the Closing Date in the form exhibited to the Credit Agreement (or the
equivalent provision of any other First Lien Intercreditor Agreement) shall
apply to the Agent as agent for the Secured Parties hereunder.
SECTION 6.08.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.
SECTION 6.09.    Waivers; Amendment; Extension of Time.
(a)    No failure or delay by the Agent, any Issuing Bank, any Lender or any
other Secured Party in exercising any right, power or remedy hereunder or under
any other Loan Document or any Other First Lien Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Agent (on behalf of any Issuing Bank, the Lenders or any other Secured
Party) hereunder and under the other Loan Documents and any Other First Lien
Agreement are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by Holdings therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 6.09, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, the issuance of a Letter of Credit or the
incurrence of any Other First Lien Obligations shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Agent, any
Lender, any Issuing Bank or any other Secured Party may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on Holdings in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and Holdings, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement and any equivalent provision in each
applicable Other First Lien Agreement and, by each other Authorized
Representative to the extent required by (and in accordance with) such
applicable Other First Lien Agreement, or, in each case, as otherwise provided
in any applicable Intercreditor Agreement. The Agent may conclusively rely on a
certificate of an officer of the Borrower as to whether any amendment
contemplated by this Section 6.09(b) is permitted.
(c)    Notwithstanding anything to the contrary contained herein, the Agent may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the date hereof for the perfection of security interests in
the assets of Holdings on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement, any other Loan Documents
or any Other First Lien Agreement.
SECTION 6.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.10.
SECTION 6.11.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 6.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 6.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.
SECTION 6.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 6.14.    Jurisdiction; Consent to Service of Process.
(a)    Subject to the final sentence of this clause (a), each of the parties
hereto hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against any other party
or any affiliate thereof in any way relating to this Agreement, any other Loan
Document, any Other First Lien Agreement or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement, any other Loan Document or any Other First Lien Agreement shall
affect any right that the Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement, any other Loan
Document or any Other First Lien Agreement against Holdings or its properties in
the courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement, any other
Loan Document or any Other First Lien Agreement in any New York State or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 6.01. Nothing in this Agreement,
any other Loan Document or any Other First Lien Agreement will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 6.15.    Termination or Release.
(a)    This Agreement, the pledges and guarantees made herein, the Liens in the
Pledged Collateral created hereby and all other security interests granted
hereby, shall automatically terminate and/or be released (i) upon the occurrence
of the Termination Date or, if any Other First Lien Obligations secured by the
Lien granted hereby are outstanding on the Termination Date, the date after the
Termination Date when all such Other First Lien Obligations (other than
contingent or unliquidated obligations or liabilities not then due and any other
obligations that, by the terms of any Other First Lien Agreements, are not
required to be paid in full prior to termination and release of the Pledged
Collateral) have been paid in full and the Secured Parties have no further
commitment to extend credit under any such Other First Lien Agreement, or (ii)
otherwise in accordance with Section 9.18 of the Credit Agreement and the
equivalent provision of any applicable Other First Lien Agreement.
(b)    The security interest in the Pledged Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party, (i) upon any sale or other transfer by Holdings of any Pledged
Collateral that is permitted by the Credit Agreement and each Other First Lien
Agreement then in effect to any person that is not Holdings or a Pledgor (as
defined in the Collateral Agreement), (ii) upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Pledged
Collateral pursuant to Section 9.08 of the Credit Agreement and any equivalent
provision of each applicable Other First Lien Agreement (in each case, to the
extent required thereby), or (iii) as otherwise may be provided in any
applicable Intercreditor Agreement.
(c)    In connection with any termination or release pursuant to this
Section 6.15, the Agent shall execute and deliver to Holdings all documents that
Holdings shall reasonably request to evidence such termination or release
(including Uniform Commercial Code termination statements), and will duly assign
and transfer to Holdings, such of the Pledged Collateral that may be in the
possession of the Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 6.15 shall be without recourse to or warranty by the
Agent. In connection with any release pursuant to this Section 6.15, Holdings
shall be permitted to take any action in connection therewith consistent with
such release including, without limitation, the filing of Uniform Commercial
Code termination statements. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Borrower
pursuant to this Section 6.15, the Agent shall promptly execute, deliver or
acknowledge such instruments or releases to evidence the release of any Pledged
Collateral permitted to be released pursuant to this Agreement. Holdings agrees
to pay all reasonable and documented out-of-pocket expenses incurred by the
Agent (and its representatives and counsel) in connection with the execution and
delivery of such release documents or instruments.
SECTION 6.16.    Subject to Any Applicable Intercreditor Agreement.
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Agent for the benefit of the Secured Parties pursuant
to this Agreement are expressly subject to any applicable Intercreditor
Agreement to the extent provided therein and (ii) the exercise of any right or
remedy by the Agent hereunder or the application of proceeds (including
insurance and condemnation proceeds) of any Pledged Collateral are subject to
any applicable Intercreditor Agreement to the extent provided therein. In the
event of any conflict between the terms of such applicable Intercreditor
Agreement and the terms of this Agreement, the terms of such applicable
Intercreditor Agreement shall govern.
SECTION 6.17.    Other First Lien Obligations.
(a)    On or after the Closing Date and so long as not prohibited by the Credit
Agreement or any Other First Lien Agreement then in effect, the Borrower may
from time to time designate obligations in respect of indebtedness to be secured
(except with respect to any applicable Specified Excluded Collateral) on a pari
passu basis with the then outstanding Secured Obligations as Other First Lien
Obligations hereunder by delivering to the Agent and each Authorized
Representative (a) a certificate of the Borrower (i) identifying the obligations
so designated and the initial aggregate principal amount or face amount thereof,
(ii) stating that such obligations are designated as Other First Lien
Obligations for purposes hereof, (iii) representing that such designation of
such obligations as Other First Lien Obligations is not prohibited by the Credit
Agreement or any Other First Lien Agreement then in effect and (iv) specifying
the name and address of the Authorized Representative for such obligations,
(b) an Other First Lien Secured Party Consent executed by the Authorized
Representative for such obligations and the Borrower and (c) if not already then
in effect, execute and deliver a First Lien Intercreditor Agreement (or a
joinder thereto in the form (and to the extent, if any) required thereby to the
extent such First Lien Intercreditor Agreement is then in effect). Upon the
satisfaction of all conditions set forth in the preceding sentence, (x) the
Agent shall act as collateral agent under and subject to the terms of the
Security Documents for the benefit of all Secured Parties, including without
limitation, any Secured Parties that hold any such Other First Lien Obligations
(except with respect to any applicable Specified Excluded Collateral), and shall
execute and deliver the acknowledgment at the end of the Other First Lien
Secured Party Consent, and (y) each Authorized Representative agrees to the
appointment, and acceptance of the appointment, of the Agent as collateral agent
for the holders of such Other First Lien Obligations as set forth in each Other
First Lien Secured Party Consent and agrees, on behalf of itself and each
Secured Party it represents, to be bound by this Agreement and each applicable
Intercreditor Agreement and (z) such Other First Lien Obligations shall
automatically be deemed to be “Other First-Priority Obligations” (or analogous
term) in each Intercreditor Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new Secured Obligations to this Agreement.
(b)    In the event any Other First Lien Obligations are designated hereunder
pursuant to this Section 6.17, the Credit Agreement Agent shall be entitled to
act hereunder pursuant to instructions of the Applicable Authorized
Representative (as defined in and subject to the terms of the First Lien
Intercreditor Agreement) and the Agent shall be entitled to all the benefits,
indemnities and exculpatory provisions of the First Lien Intercreditor Agreement
afforded to the “Collateral Agent” (including Article III and Article IV of the
First Lien Intercreditor Agreement) as if the Agent were named as Collateral
Agent under the First Lien Intercreditor Agreement and this Agreement.
SECTION 6.18.    Person Serving as Agent. On the Closing Date, the Agent
hereunder is the Credit Agreement Agent. Written notice of resignation by the
Credit Agreement Agent pursuant to the Credit Agreement shall also constitute
notice of resignation as the Agent under this Agreement. Upon the acceptance of
any appointment as the Administrative Agent under (and as defined in) the Credit
Agreement by a successor, that successor shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
pursuant hereto. Immediately upon the occurrence of the Termination Date, if any
other Series of Secured Obligations is then outstanding, the Authorized
Representative of such Series (or, if more than one such Series is outstanding,
the applicable Authorized Representative determined pursuant to the terms of
(and as defined in) the applicable Intercreditor Agreement) shall be deemed the
Agent for all purposes under this Agreement. The Agent immediately prior to any
change in Agent pursuant to this Section 6.18 (the “Prior Agent”) shall be
deemed to have assigned all of its rights, powers and duties hereunder to the
successor Agent determined in accordance with this Section 6.18 (the “Successor
Agent”) and the Successor Agent shall be deemed to have accepted, assumed and
succeeded to such rights, powers and duties. The Prior Agent shall cooperate
with Holdings and such Successor Agent to ensure that all actions are taken that
are necessary or reasonably requested by the Successor Agent to vest in such
Successor Agent the rights granted to the Prior Agent hereunder with respect to
the Pledged Collateral, including (a) the filing of amended financing statements
in the appropriate filing offices, (b) to the extent that the Prior Agent holds,
or a third party holds on its behalf, physical possession of or “control” (as
defined in the New York UCC or the Uniform Commercial Code of any other
applicable jurisdiction) over Pledged Collateral pursuant to this Agreement or
any other Security Document, the delivery to the Successor Agent of the Pledged
Collateral in its possession or control together with any necessary endorsements
to the extent required by this Agreement; provided, however, the foregoing shall
not impose any requirement for control not otherwise expressly set forth herein
and (c) the execution and delivery of any further documents, financing
statements or agreements and the taking of all such further action that may be
required under any applicable law, or that the Successor Agent may reasonably
request, all without recourse to, or representation or warranty by, the Agent,
and at the sole cost and expense of Holdings. The Agent hereunder shall at all
times be the same person that is the “Collateral Agent” under the First Lien
Intercreditor Agreement. Written notice of resignation by the “Collateral Agent”
pursuant to the First Lien Intercreditor Agreement shall also constitute notice
of resignation as the Agent under this Agreement. Upon the acceptance of any
appointment as the “Collateral Agent” under the First Lien Intercreditor
Agreement by a successor “Collateral Agent”, that successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent pursuant hereto.
SECTION 6.19.    General Authority of the Agent.
(a)    By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Agent as its agent
hereunder and under such other Security Documents, (ii) to confirm that the
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provision of this Agreement and such other
Security Documents against Holdings, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder
thereunder relating to any Pledged Collateral or Holdings’ obligations with
respect thereto, (iii) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against Holdings, to
exercise any remedy hereunder or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Security Document and (iv) to agree to be bound by the terms of this
Agreement, any other Security Documents and any Intercreditor Agreement then in
effect.
(b)    Holdings acknowledges that the rights and responsibilities of the Agent
under this Agreement with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agent and the Secured Parties, be
governed by the Credit Agreement, any Other First Lien Agreement and such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and Holdings, the Agent shall be conclusively presumed to
be acting as agent for the applicable Secured Parties with full and valid
authority so to act or refrain from acting, and Holdings shall not be under any
obligation, or entitlement, to make any inquiry respecting such authority.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
QUESO HOLDINGS INC.,
as Holdings

By:    /s/ Blake Huggins_________________
     Name: Blake Huggins
     Title: Assistant Treasurer


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Agent


By:    /s/ John D. Toronto___________________
     Name: John D. Toronto
     Title: Authorized Signatory
By:    /s/ Emerson Almeida__________________
     Name: Emerson Almeida
     Title: Authorized Signatory























































































Schedule I
to Holdings Guarantee and Pledge Agreement








DESCRIPTION OF PLEDGED BORROWER STOCK










Pledgor
Issuer
Certificate
No.
Percentage of Issued Equity Interests


Queso Holdings Inc.


CEC Entertainment, Inc.


A-1


100%













Exhibit I
to Holdings Guarantee and Pledge Agreement


[Form of]


OTHER FIRST LIEN SECURED PARTY CONSENT


[Name of Authorized Representative]
[Address of Authorized Representative]




[Date]
















The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the Holdings Guarantee and
Pledge Agreement, dated as of August 30, 2019 (as heretofore amended, restated,
supplemented or otherwise modified, the “Guarantee and Pledge Agreement” (terms
used without definition herein have the meanings set forth in the Guarantee and
Pledge Agreement (or, if not set forth therein, as set forth in the Credit
Agreement referred to therein))), between QUESO HOLDINGS INC. and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as collateral agent (the “Agent”).


In consideration of the foregoing, the undersigned hereby:


(i)    represents that it has been duly authorized by the New Secured Parties to
become a party to the Guarantee and Pledge Agreement on behalf of the New
Secured Parties under that certain [DESCRIBE OPERATIVE AGREEMENT] (the “New
Agreement” and the obligations under the New Agreement, the “New Secured
Obligations”) and to act as the Authorized Representative for the New Secured
Parties;


(ii)    acknowledges that it has received a copy of the Guarantee and Pledge
Agreement and each Intercreditor Agreement;


(iii)    appoints and authorizes the Agent to take such action as agent on its
behalf and on behalf of all other Secured Parties and to exercise such powers
under the Guarantee and Pledge Agreement and the Intercreditor Agreements as are
delegated to the Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto;


(iv)    accepts and acknowledges the terms of the Guarantee and Pledge Agreement
and each Intercreditor Agreement applicable to it and the New Secured Parties
and agrees to serve as Authorized Representative for the New Secured Parties
with respect to the New Secured Obligations and agrees on its own behalf and on
behalf of the New Secured Parties to be bound by the terms thereof applicable to
holders of Other First Lien Obligations, with all the rights and obligations of
a Secured Party thereunder and bound by all the provisions thereof as fully as
if it had been a Secured Party on the date of the Guarantee and Pledge Agreement
and each of the Intercreditor Agreements and agrees that its address for
receiving notices pursuant to the Security Documents shall be as follows:


[Address].


The Agent, by acknowledging and agreeing to this Other First Lien Secured Party
Consent, accepts the appointment in clause (iii) above.


THIS OTHER FIRST LIEN SECURED PARTY CONSENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS OTHER FIRST LIEN SECURED PARTY CONSENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.




[Signature pages follow]









IN WITNESS WHEREOF, the undersigned has caused this Other First Lien Secured
Party Consent to be duly executed by its authorized officer as of the date first
set forth above.
[NAME OF AUTHORIZED REPRESENTATIVE]


By:

Name:
Title:



Acknowledged and Agreed:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent
By:

Name:
Title:































































Doc#: US1:13053454v8